Citation Nr: 1619101	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1972, including service in the Republic of Vietnam.  Awards included the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part, denied the claim of entitlement to a TDIU.

In January 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  

In March 2015, the Board denied the claim of entitlement to a TDIU.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court), which issued a November 2015 Order granting a Joint Motion for Remand (Joint Motion), vacating the March 2015 Board decision that denied entitlement to a TDIU.


FINDINGS OF FACT

1.  Since the Veteran's September 2009 claim for an increased rating for PTSD, and since his May 2010 claim for a TDIU, the Veteran has been service connected for PTSD (rated 50 percent disabling effective September 3, 2009, and 70 percent disabling from October 24, 2011); type II diabetes mellitus (20 percent disabling); tinnitus (10 percent disabling); peripheral neuropathy of each upper and lower extremity (each extremity rated 10 percent disabling); and bilateral hearing loss (noncompensable).  His combined evaluation for compensation has been 80 percent from September 3, 2009 and 90 percent from October 24, 2011.

2.  The evidence is at least evenly balanced as to whether the Veteran is unable to secure or follow a substantially gainful occupation, consistent with his usual occupation as a forklift operator in a factory recycling computers or as a grocery clerk and his high school education, due to his service-connected disabilities.
CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected disabilities preclude him from engaging in substantially gainful employment consistent with his education and occupational experience.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

Since the Veteran's September 2009 claim for an increased rating for PTSD, which he subsequently withdrew in a July 2012 statement (received in August 2012), and since his May 2010 claim for a TDIU, the Veteran has been service connected for PTSD, rated 50 percent disabling effective September 3, 2009, and 70 percent disabling from October 24, 2011; type II diabetes mellitus, rated 20 percent disabling; tinnitus, rated 10 percent disabling; peripheral neuropathy of each upper and lower extremity, each rated 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  His combined evaluation for compensation has been 80 percent from September 3, 2009 and 90 percent from October 24, 2011.  Therefore, the Veteran meets the threshold criteria for a TDIU under the percentage standards set forth in 38 C.F.R. § 4.16(a).

In his May 2010 application for a TDIU, the Veteran indicated that he completed high school and had not had any other education and training before or since he became too disabled to work.  He reported working full-time as a grocery clerk before and after military service until 1995.  Then, he worked full-time as a forklift operator and recycler from 1996 until 2001.  In May 2010, his latter employer confirmed the Veteran's dates of employment, described the type of work performed as "electronic recycling warehouse," and indicated that the Veteran "[r]etired possibly due to knee problems."

Having reviewed the medical evidence of record, the Board notes that there are conflicting opinions as to whether the Veteran's service-connected disabilities render him unemployable.  For example, he underwent several VA examinations in May 2014 and each examiner opined that the disability or disabilities evaluated in each examination did not preclude employment.  However, the parties to the November 2015 Joint Motion noted that the March 2015 Board decision failed to ensure compliance with the January 2014 remand directives.  Specifically, the parties emphasized that two examiners failed to discuss the Veteran's educational background and actual job skills or duties associated with his prior employment.  Moreover, none of the VA opinions provided a complete opinion as to whether the service-connected disabilities individually or in concert rendered the Veteran unable to obtain or retain substantial employment for which his education and experience would otherwise qualify him.

Subsequently, in an April 2016 vocational assessment report, a private vocational rehabilitation counselor indicated that the Veteran's attorney had provided the Veteran's "VA records and [claims file], including medical records that discussed military history, work history, and medical history," for review.  Following a review of that evidence, the counselor opined that the Veteran was "vocationally permanently and totally disabled as of 2009 due to service-connected disabilities."

Having considered the entire record, and given the Veteran's relatively limited educational background and his occupational history as a forklift operator and grocery clerk, the Board finds that the evidence is at least evenly balanced as to whether the limitations due to the Veteran's service-connected disabilities preclude him from securing or following any form of substantially gainful employment.  Although there are conflicting medical opinions on this question, the ultimate determination is a legal one for the Board to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A TDIU is granted, subject to controlling regulations applicable to the payment of VA monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


